Citation Nr: 1210497	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  07-16 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition (diagnosed as left shoulder tendonopathy).  

2.  Entitlement to service connection for a right shoulder condition (diagnosed as right shoulder tendonopathy).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1975 to January 1977, and from September 1984 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, declining to reopen the Veteran's claims for failure to submit new and material evidence.  The Veteran submitted a timely notice of disagreement to this decision in September 2006, and in an April 2007 statement of the case, a decision review officer (DRO) reopened and denied the claims of entitlement to service connection for bilateral shoulder conditions.  The Veteran appealed this decision to the Board in May 2007, and in August 2010, the Board reopened and remanded the claims.  

As noted in the previous Board remand of August 2010, the issue of entitlement to service connection for a cervical spine condition has been raised by the record (see May 2007 VA Form 9).  However, this claim has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not yet have jurisdiction over it and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the Veteran's claims of entitlement to service connection for bilateral shoulder conditions in August 2010.  Regrettably, as the mandates of the previous Board remand have not been fulfilled, further remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

Specifically, the Veteran was to be afforded a VA examination to determine the etiology of his bilateral shoulder condition.  While the Veteran was afforded an examination in October 2010, it did not meet the criteria outlined in the August 2010 Board remand.  The examiner was instructed to provide a complete rationale for all opinions provided.  The examiner was to reconcile the opinion with the Veteran's service treatment records, and any VA or private treatment records, including the positive medical opinions from Dr. R.A. dated October 1997 and February 2001.  However, the examiner failed to mention either of these positive medical opinions in the October 2010 VA examination report.  As such, the claims must be remanded so that an addendum to the October 2010 VA examination report can be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file and a copy of this remand should be forwarded to the VA examiner who performed the October 2010 examination.  A new VA examination is not necessary unless deemed to be so by the examiner.  The examiner is again asked to opine as to the following:

a)  Whether it is at least as likely as not (a 50 percent probability or better) that the Veteran's left shoulder disability is related to the Veteran's service, to include as a parachutist; 

b)  Whether it is at least as likely as not (a 50 percent probability or better) that the Veteran's right shoulder disability is related to the Veteran's service, to include as a parachutist.

In formulating the above opinion, the examiner must provide a complete rationale.  This rationale must include discussion and consideration of the service treatment records, post-service treatment records, the October 1997 and February 2001 private medical opinions from Dr. R.A., which state the Veteran's shoulder pain is consistent with his injuries in-service when serving as a parachutist, and the lay statements of the Veteran.  

If the October 2010 VA examiner is unavailable, please refer the case to another physician for the requested opinion, and another VA examination should be scheduled if deemed necessary for the physician to offer an opinion.  

2.  Upon completion of the above requested development, the RO should readjudicate the Veteran's service connection claims for left and right shoulder conditions, taking into account any newly obtained evidence.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC and given the opportunity to respond thereto.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



